OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the case remitted to that Court for further proceedings in accordance with this memorandum.
On appeal, defendant argued that the jury’s verdict was against the weight of the evidence. The order of the Appellate Division (101 AD3d 1659 [2012]), however, “ ‘manifests] a lack of application of that review power’ ” (People v Romero, 7 NY3d 633, 646 [2006], quoting People v Bleakley, 69 NY2d 490, 496 [1987]). Consequently, we must reverse and remit for a proper consideration of the claim. Defendant’s remaining contention lacks merit.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed and case remitted to the Appellate Division, Fourth Department, for further proceedings in accordance with the memorandum herein.